Citation Nr: 1757267	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-44 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1962 to June 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for anxiety and depression has been recharacterized as service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his current anxiety and depression disorders are shown to be etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that he suffers from an acquired psychiatric disorder, to include anxiety and depression, as a result of his active duty service.  Specifically, he notes that he was one of the first members of his unit to respond to a motor vehicle accident in which one service member was killed and another was severely injured.  

The Veteran's Report of Medical History upon entrance into service notes a history of nervousness.  It was noted that the Veteran was "under prescription for nervousness".

The medical evidence of record includes a private medical report and a VA examination.  The private medical note dated in July 2011 reflects diagnoses, in part, of depression and anxiety.  The VA examination dated in December 2015 reflects a diagnosis of unspecified depressive disorder with anxious distress.  The VA examiner noted that the Veteran was "credible" when describing witnessing an accident while in service.  The VA examiner noted that the Veteran experienced anxiety described as panic attacks, worried dreams and symptoms of obsessive-compulsive disorder and depression described as changes in mood.  

The VA examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted the "nervousness" at induction, but stated that the Veteran was not diagnosed with a mental condition at that time.  The VA examiner stated that the Veteran's exposure to the in-service event resulted in anxiety and depression that fully developed into a disorder post-military.  

The RO appears to have predicated its denial on the absence of a corroborated stressor in service.  While such corroboration is required in certain cases involving posttraumatic stress disorder, it is not required under 38 C.F.R. § 3.303 for depression and anxiety.  The absence of such corroboration therefore presents no bar to service connection in this instance.

In this case, there is no medical opinion of record contrary to the VA examiner's conclusion.  Accordingly, service connection for a psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


